DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment and response to the Election Requirement in the reply filed on 09/23/2022 is acknowledged, however the response is not proper. The response is non-responsive and incomplete as Applicant has not elected a group from the Election requirement. It is assumed that they elected Group II without traverse. The new claims are examined in order to expedite the prosecution. 
Claims 1-15 are cancelled. 
Claims 16-29 are currently pending in the application and examined on the merits
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites wherein clauses directed to thawing and cryopreservation prior to active steps (steps 5-6). The metes and bounds of the invention are rendered unclear to an artisan as the claim limitations could be interpreted as the endocrine cells are limited by a product-by-process or an optional limitation. According to MPEP2111.04, “claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed” and “wherein” is listed as a clause in question for a limiting effect. Without citing the limitations of the wherein clause as steps which occur before the initial culture steps, the thawing and cryopreservation could be considered optional and any dissociated endocrine cell would read on the optional limitation. 
For the purpose of examination, the wherein clauses are interpreted as not option but rather steps preceding the initial step of (i).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-29 are rejected under 35 U.S.C. 103 as being unpatentable over Agulnick (2015, Stem Cells Translational Medicine; IDS Reference filed 03/10/2020) in view of Agulnick2 (WO2014138671A2; IDS Reference filed 03/10/2020) and Martinson (US9980986B2).
Regarding claim 16, Agulnick teaches a method of enriching endocrine cells via dissociation and  re-aggregation (p. 1217, Figure 6). The endocrine cells are a mixture of Nkx6.1+ pancreatic progenitor cells (PPs), IC-like cells (ICs), pancreatic endocrine progenitors and precursors, and pancreatic endocrine cells (PECs) generated from hESCs (p. 1215; 3rd paragraph). The method of dissociation/reaggregation process enriched the population for endocrine cells (designated islet-like cells or ICs) and depleted of PPs. When implanted within devices, enriched ICs released human C-peptide (i.e. expressed c-peptide). (p. 1215, 1st column, last paragraph; p. 1215, 2nd column, 1st paragraph). These ICs additionally express NKX6.1 as shown in Figure 4 (p. 1218, 1st paragraph). Therefore the starting cell aggregate population was IC cells which co-express Nkx6.1 and C-peptide which was aggregated and reaggregated to increase the NKX6.1 positive cells when compared to the original population of cells. 
While Agulnick teaches a separate method wherein aggregates are cryopreserved, Agulnick et al. does not teach that the dissociated cells are cryopreserved before the reaggregation. 
Agulnick2 teaches that cryopreserving cell aggregates has additional challenges not present when cryopreserving single cells. For example, the cell aggregates are not uniform in shape, size or density and thus the cryopreservant is not exposed enough throughout the aggregate (para. 0058).
It would be obvious to one of ordinary skill in the art to dissociate cell aggregates before cryopreservation and then subsequent reaggregation as taught by Agulnick and Agulnick2 with a reasonable expectation of success. An artisan would be motivated to cryopreserve the endocrine cells as cryopreservation has been an effective method for long-term storage which allows for availability of cells and tissue in clinical transplantation when a patient is in need (Agulnick2; para. 0003). Furthermore, an artisan would be motivated to cryopreserve the endocrine cells in single cell suspensions rather than in aggregates as additional challenges occur such as cryopreservant dispersal (Agulnick2; para. 0058).
Regarding claims 17-20, Agulnick’s method of enrichment wherein the cells are re-aggregated yielded aggregates that contained 93%–98% endocrine cells and 1%–3% progenitors (Abstract). The endocrine cells are IC cells which express C-peptide (p. 1215, 1st column, last paragraph; p. 1215, 2nd column, 1st paragraph). These ICs additionally express NKX6.1 as shown in Figure 4 (p. 1218, 1st paragraph).
Regarding claims 21-24, while Agulnick does not explicitly teach that cells co-expressing Nkx2.2 and Nkx6.1 are present in the population at percentages of 50%, 60%, 70% and 80% of the total population. Martinson teaches that the expression of the transcription factors NKX2.2 and NKX6.1 as well as pancreatic hormones occurs subsequent to the induction of the endocrine precursor stage (Figure 1, FIGS. 3G-3L, Example 7). Therefore the cells are endocrine precursor cells. Regarding the specific percentages of the endocrine precursor cells, one of ordinary skill in the art would have a reasonable expectation of obtaining 50% or more endocrine precursor cells in the method of differentiation at stage 5-6 of the culture (Agulnick2, para. 0011). Thus the percentage would be a case of routine optimization to obtain the desired cell population based on culture time and step.
As each and every method step of the present invention is taught via the combination of references of Agulnick and Agulnick2, the results of obtaining at least 80% of re-aggregated endocrine cells which co-express Nkx2.2 and Nkx6.1 would also be taught as the same method steps yield the same predictable results with a reasonable expectation of success. 
Regarding claims 25-29, , Agulnick does not teach that the endocrine progenitor cells in the reaggregates are differentiated into endocrine cells co-expressing NKX6.1 and c-peptide. However, Agulnick teaches a method of differentiating hESCs to endocrine progenitor cells to fully differentiated cells which express Nkx6.1 and secrete c-peptide in a 7 stage differentiation method wherein the reaggregated ICs are fully differentiated (p. 1215, 1st column, last paragraph; Figure 4, Figure 6; p. 1217, last paragraph). 
It would be obvious to one of ordinary skill in the art to differentiate any endocrine progenitor cells in the population of Agulnick after reaggregation with a reasonable expectation of success as the differentiation of endocrine progenitors is known in the art and the 7 stage protocol is taught by Agulnick. An artisan would be motivated to differentiate the endocrine progenitors to obtain more ICs which produce significant levels of insulin and c-peptide and are capable of functioning similarly to native ICs which shows the efficacy in cell therapy (p. 1218, 2nd column; p. 1220, last paragraph). 
Therefore the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA CONNORS whose telephone number is (571)272-7010. The examiner can normally be reached Monday - Friday (8AM-5PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.F.C./               Examiner, Art Unit 1631                                            
                                                                                                                                             
	/TAEYOON KIM/             Primary Examiner, Art Unit 1631